In a proceeding pursuant to CPLR article 78 to compel the appellant to reappoint petitioner as an agent authorized to purchase and affix cigarette tax stamps, the appeal is from a judgment of the Supreme Court, Kings County (Clemente, J.), dated August 9, 1983, which granted the petition.
Judgment reversed, on the law, with costs, and proceeding dismissed on the merits.
The City Director of Finance, under subdivision b of section D46-4.0 of the New York City Administrative Code, may appoint any person as an agent to affix tax stamps to cigarette packages (cf. Tax Law, § 472). Such an agent serves at the pleasure of the Director of Finance, and the agency may be terminated at will and without cause (see Matter of Sea Lar Trading Co. v Michael, 107 Misc 2d 93, 95-97, revd on other grounds 94 AD2d 309). Under the facts and circumstances *840presented herein appellant’s refusal to reissue a certificate of authority to petitioner to affix tax stamps was neither arbitrary nor capricious and accordingly the proceeding should have been dismissed. Boyers,-J. P., Rubin, Lawrence and Eiber, JJ., concur.